Citation Nr: 0739326	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chest wall pain due 
to stress.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for pelvic pain.

7.  Entitlement to service connection for a bilateral foot 
disability.

8.  Entitlement to service connection for a left wrist and 
hand disability.

9.  Entitlement to service connection for a right wrist and 
hand disability.

10.  Entitlement to service connection for scoliosis.

11.  Entitlement to an evaluation in excess of 10 percent for 
somatoform disorder with complaints of low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1989 to November 1989 and served on active duty from 
January 1991 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in September 2005.

The issues of service connection for scoliosis and increased 
rating for somatoform disorder with complaints of low back 
pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that chest 
wall pain due to stress was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.

3.  The evidence of record does not demonstrate that a left 
ankle disability was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.

4.  The evidence of record does not demonstrate that a right 
ankle disability developed as a result of an established 
event, injury, or disease during active service.

5.  The evidence of record does not demonstrate that a left 
knee disability developed as a result of an established 
event, injury, or disease during active service.

6.  The evidence of record does not demonstrate that a right 
knee disability developed as a result of an established 
event, injury, or disease during active service.

7.  The evidence of record does not demonstrate that pelvic 
pain was manifest during active service or developed as a 
result of an established event, injury, or disease during 
active service.

8.  The evidence of record does not demonstrate that a 
bilateral foot disability was manifest during active service 
or developed as a result of an established event, injury, or 
disease during active service.

9.  The evidence of record does not demonstrate that a left 
wrist and hand disability was manifest during active service 
or developed as a result of an established event, injury, or 
disease during active service.

10.  The evidence of record does not demonstrate that a right 
wrist and hand disability was manifest during active service 
or developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Chest wall pain due to stress was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

5.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

6.  Pelvic pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

7.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

8.  A left wrist and hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

9.  A right wrist and hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2001 and October 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In September 2005 the Board remanded the case for the RO to 
obtain additional information from the veteran concerning his 
workers compensation.  The RO contacted the veteran via phone 
in March 2006, and the veteran stated that he was not 
currently receiving workers compensation benefits.  He did 
indicate that he previously received workers compensation 
benefits for a repetitive motion injury, specifically ulnar 
nerve transposition, but the benefit ceased in 2001.  The RO 
requested that the veteran submit information regarding his 
workers compensation, and the veteran did not respond.  
However, the veteran did state in August 2007 that he had no 
other information or evidence to submit, and he requested 
that his case be returned to the Board for appellate 
consideration as soon as possible.  Thus, the RO complied 
with the Board remand.

Further attempts to obtain additional evidence would be 
futile.  The Board notes the veteran has not been afforded VA 
examinations in connection with his claims of chest wall 
pain, left ankle disability, pelvic pain, bilateral foot 
disability, left wrist and hand disability, and right wrist 
and hand disability but for reasons explained below, is of 
the opinion that such examinations are not required.  See 38 
C.F.R. § 3.159(c)(4)(i).  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Chest Wall Pain Due To Stress

Service records show that during his period of ACDUTRA, the 
veteran experienced chest pain during a three-mile run in 
September 1989.  The examiner noted that the pain was located 
in the lower half of the veteran's sternum and was not 
severe.  His heart had normal sinus rhythm, and an 
electrocardiogram (EKG) was within normal limits.  A chest X-
ray was within normal limits.  The assessment was idiopathic 
chest pain, probably chest wall pain.  On follow-up a few 
days later he stated he felt better.  The chest was noted to 
be tender.  The lungs were clear, and it was noted that his 
heart had regular rate and rhythm.  In October 1989, during a 
separation physical examination, a normal heart, lungs, and 
chest were noted.  A chest X-ray was within normal limits.  

Service treatment records for the veteran's period of active 
service include no complaints relating to the chest wall.  On 
dental health questionnaires dated in January 1991 and March 
1992, the veteran denied any disability indicative of a chest 
wall disorder or a cardiovascular disorder.  

A June 1993 VA medical examination was silent for complaints 
or findings of chest wall pain.

In March 1996, the veteran told a private examiner that he 
experienced pain when he breathed.  The examiner observed 
that his lungs were clear and noted possible pleurisy.

Private and VA medical records from 1998 through 2005 contain 
sporadic reports of chest pain of unrecorded etiology.  
Assessments included costochondritis, non-specific chest wall 
pain, and pleuritic chest wall pain.  In July 2000, upon 
complaints of chest pain to a private examiner, the examiner 
noted minimal tenderness of the chest wall.  His lungs were 
observed to be clear.  His heart sounds were normal with a 
regular rhythm.  He was acutely tender in the midepigastrium.  
An EKG was normal.  The examiner opined that the veteran had 
gastroesophageal reflux disease (GERD).

A VA chest X-ray report from December 2001 revealed clear 
lungs and an unremarkable cardiomediastinal silhouette.  The 
radiologist noted no acute disease in the chest.  A VA chest 
X-ray report from February 2004 showed a normal cardiac 
silhouette in size and configuration.  No focal 
consolidations, pleural effusions or pneumothorax were noted.  
Additional private X-ray reports from December 2001, 
January 2002, August 2003, and August 2005 recorded clear 
lungs and a normal heart, mediastinum and osseous structures.

Based on the evidence of record, the Board finds that chest 
wall pain due to stress did not develop as a result of an 
established event, injury, or disease during active service.  
The service treatment records for the veteran's period of 
ACDUTRA contain a single entry regarding a subjective 
complaint of chest pain, and objective X-rays and an EKG 
taken concurrently yielded negative results.  Service 
connection for chest wall pain due to stress cannot be 
established without objective evidence of the presence of an 
in-service disorder, disease, or disabling event.

Although the veteran has complained of chest pain 
sporadically since leaving the service, private and VA X-rays 
and EKGs taken between 2001 and 2005 all revealed clear lungs 
and a normal sized heart.  The Board finds the negative 
results of the in-service, private, and VA X-rays and EKGs 
persuasive.  In 1996 a private doctor said the chest pains 
were possibly due to pleurisy, and in 2000, a private 
examiner opined that the chest pains could be due to GERD.  
Even though these two medical opinions offered four years 
apart have indicated possible sources of chest wall pain, 
none of the medical opinions of record have linked any 
present chest wall pain to any disorder, disease, or event 
from the veteran's service.  Without a link between a present 
disorder and any disease or event that occurred during the 
veteran's active duty service, service connection for chest 
wall pain cannot be established.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Left Ankle Disability

Service medical records are negative for any complaints, 
symptoms, or diagnoses of a left ankle disability.  In an 
October 1989 separation physical examination for release from 
ACDUTRA, the examiner stated that the veteran had normal 
lower extremities.

Service treatment records for the veteran's period of active 
duty, make no reference to a left ankle disability.

During a VA rheumatology exam in December 2005 the veteran 
stated that he had pain in his ankles for seven years.  He 
said that his pain was worse in the morning.  He occasionally 
had ankle swelling and warmth.  The examiner observed that he 
was well developed, well nourished, and had no apparent 
distress.  The left ankle was tender with no warmth or 
swelling.  There was a full range of motion but poor mobility 
due to pain.  The diagnosis was joint pain with no history or 
exam classic for inflammatory arthritis or a seronegative 
spondyloarthropathy.  A contemporaneous X-ray revealed no 
fracture or other acute osseous or articular abnormalities.  
The ankle mortise was intact with no evidence of an effusion.  
The soft tissue was unremarkable.  The physician stated it 
was a normal ankle.

Based on the evidence of record, the Board finds that a left 
ankle disability was not manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.  A military examiner indicated 
in October 1989 that the veteran had normal lower 
extremities.  No other reference to the left ankle is found 
in the service medical records.  Without evidence of the 
presence of an in-service disorder, disease, or disabling 
event, service connection cannot be granted.

The Board also finds the December 2005 exam and X-rays 
persuasive regarding the absence of a current left ankle 
disability.  The examiner interviewed the veteran concerning 
the history of his symptoms and provided adequate reasoning 
for his opinion.  Additionally, the Chief of Rheumatology for 
the hospital was present for the exam and signed the opinion.  
The X-ray revealed a normal ankle.  In the absence of 
objective evidence of a current disorder that stems from any 
disease or event that occurred during active service, service 
connection for a left ankle disorder cannot be granted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Right Ankle Disability

Service treatment records for the veteran's period of ACDUTRA 
show that the veteran twisted his right ankle in July 1989.  
The examiner noted tenderness but a good range of motion.  A 
diagnosis of first degree ankle strain was listed.  In 
August 1989 the veteran complained of four days of right 
ankle pain.  He said that his ankle swelling had not gone 
down since he sprained it.  The examiner noted no apparent 
distress and a normal gait.  It was noted that there was 
slight edema around the lateral malleolus with tenderness on 
movement.  In an October 1989 separation physical 
examination, the examiner stated that the veteran had normal 
lower extremities.  No complaints or findings regarding the 
right ankle were noted during the veteran's period of active 
service.

During a VA clinic visit in November 2002, the veteran 
complained of pain in his right ankle.  Objective examination 
revealed no deformity or swelling of the right ankle.  The 
right ankle was noted to be neurovascularly intact.

During a VA rheumatology exam in December 2005 the veteran 
stated that he had pain in his ankles for seven years.  He 
said that his pain was worse in the morning.  He occasionally 
had ankle swelling and warmth.  The examiner observed that he 
was well developed, well nourished, and had no apparent 
distress.  The right ankle was tender with no warmth or 
swelling.  There was a full range of motion but poor mobility 
due to pain.  The diagnosis was joint pain with no history or 
exam classic for an inflammatory arthritis or a seronegative 
spondyloarthropathy.  A contemporaneous X-ray revealed no 
fracture or other acute osseous or articular abnormalities.  
The ankle mortise was intact with no evidence of an effusion.  
The soft tissue was unremarkable.  The physician stated it 
was a normal ankle.

Following a VA examination in February 2006, the examiner 
concluded that the right ankle was normal.

Based on the evidence of record, the Board finds that a right 
ankle disability did not develop as a result of an 
established event, injury, or disease during active service.  
Recent VA medical examinations have concluded that the 
veteran's right ankle is normal.  In the absence of objective 
evidence of a current disorder that stems from any disease or 
event that occurred during active service, service connection 
for a right ankle disorder cannot be granted.

The Board notes the veteran's statements of right ankle pain.  
Unfortunately, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Left Knee Disability

Service records show that in the veteran's April 1989 
examination upon entry into ACDUTRA, the examiner noted 
normal lower extremities.  In August 1989 the veteran 
complained of four days of left knee pain.  The examiner 
noted no apparent distress and a normal gait.  It was noted 
that there was inferior patellar tenderness and crepitus.  
Following the October 1989 separation physical examination, 
the examiner stated that the veteran had normal lower 
extremities.  No complaints or findings regarding the left 
knee were noted during the veteran's period of active 
service.

A VA magnetic resonance imaging (MRI) report from February 
2004 revealed minimal chondromalacia of the anterior femoral 
surface of the left knee.  The radiologist noted that 
otherwise it was an unremarkable knee MRI.

During a VA rheumatology exam in December 2005 the veteran 
stated that he had pain in his knees.  He said that his pain 
was worse in the morning.  He denied swelling and warmth.  
The examiner observed that he was well developed, well 
nourished, and had no apparent distress.  There was a full 
range of motion of all joints, but poor mobility due to pain.  
The examiner reviewed the February 2004 MRI.  The diagnosis 
was joint pain with no history or exam classic for 
inflammatory arthritis or a seronegative spondyloarthropathy.

On VA examination in February 2006, the veteran reported that 
he was unable to bend, stoop, kneel, run, and stand more than 
five minutes.  He said he had no flare ups.  Following the 
physical examination, and upon review of a contemporaneous X-
ray that revealed a normal left knee, the examiner listed a 
diagnosis of minimal left chondromalacia patellae, onset as 
evidenced by crepitus found in 1989, within several months of 
entering the service.  The examiner opined that the veteran 
had the beginning of the process already pre-enlistment, and 
it was his opinion that the activities in the service did not 
significantly hasten or worsen the process.  He further noted 
that there was no evidence that the veteran had problems with 
either knee between his ending of service and a decade later.

In August 2006, a different VA examiner reviewed the entire 
claims file and the February 2006 VA exam report.  The 
examiner opined that there was no knee disability.

Based on the evidence of record, the Board finds that a left 
knee disability did not develop as a result of an established 
event, injury, or disease during active service.  The 
February 2006 X-ray revealed a normal knee.  The August 2006 
addendum to the February 2006 VA exam reinforces the medical 
opinion that the left knee is normal.  The August 2006 
examiner reviewed the entire claims file before expressing 
his opinion.  The Board also finds the December 2005 exam and 
February 2004 MRI persuasive regarding the absence of a 
current left knee disability with the exception of joint 
pain.  The examiner interviewed the veteran concerning the 
history of his symptoms and provided adequate reasoning for 
his opinion.  Additionally, the Chief of Rheumatology for the 
hospital was present for the exam and signed the opinion.  
The February 2004 MRI revealed minimal chondromalacia of the 
anterior femoral surface of the left knee and was otherwise 
unremarkable.  In the absence of objective evidence of a 
current disorder that stems from any disease or event that 
occurred during active service, service connection for a left 
knee disorder cannot be granted.

The Board observes that the February 2006 VA examiner opined 
that the veteran has a left knee disorder that originated 
before he entered the service.  The veteran's April 1989 
examination upon entry into ACDUTRA showed normal lower 
extremities.  The Board finds that a single opinion does not 
constitute the clear and unmistakable evidence necessary to 
rebut the presumption of soundness upon entering military 
service.  Any error of the Board in this finding constitutes 
harmless error, as if the February 2006 VA opinion did 
constitute clear and convincing evidence that the left knee 
disorder pre-dated the veteran's service, the examiner's 
opinion clearly states that the disorder was not aggravated 
during the period of service.  Thus, service connection for a 
left knee disability could not be granted regardless of the 
finding of clear and unmistakable evidence to rebut the 
presumption of soundness.

The February 2006 examiner also noted that there was no 
evidence of a left knee disability for the decade following 
the veteran's active duty service.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  The Board finds that the 
ten-year absence of symptoms of a left knee disability in the 
evidentiary record breaks the continuity of the objective 
evidence of the veteran's symptoms.  Without objective 
evidence of continuity of symptoms, service connection for a 
right knee disorder cannot be granted.

The only evidence portending that the veteran's claimed left 
knee disability is in any way related to his service in the 
military comes from him personally.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Right Knee Disability

Service treatment records during the veteran's period of 
ACDUTRA show that in August 1989, the veteran complained of 
four days of right knee pain.  The examiner noted no apparent 
distress and a normal gait.  It was noted that there was 
inferior patellar tenderness and crepitus.  In an 
October 1989 separation physical examination, the examiner 
stated that the veteran had normal lower extremities.  No 
complaints or findings regarding the right knee were noted 
during the veteran's period of active service.

A VA clinic record from November 2002 revealed that the 
veteran complained of pain in his right knee.  The 
examination of the right knee revealed no deformity or 
swelling, and it was noted to be neurovascularly intact.  An 
additional VA clinic record from June 2003 showed complaints 
of pain in the veteran's right knee with no known recent 
injury.  He stated that it locked up once.  The examiner 
noted that it was tender over the medial aspect of the joint.  
It was observed that the right knee was stable with no fluid 
or crepitus.  The extensor mechanism was strong and intact.

During a VA rheumatology exam in December 2005 the veteran 
stated that he had pain in his knees.  He said that his pain 
was worse in the morning.  He denied swelling and warmth.  
The examiner observed that he was well developed, well 
nourished, and had no apparent distress.  There was a full 
range of motion but poor mobility due to pain.  The diagnosis 
was joint pain with no history or exam classic for 
inflammatory arthritis or a seronegative spondyloarthropathy.

On VA examination in February 2006, the veteran reported 
difficulties with his right knee since twisting it in 1989 
during basic training.  He said he experienced swelling, 
locking, buckling, popping but no grinding.  He wore a right 
knee brace.  Following the physical examination, the examiner 
listed a diagnosis of right patellofemoral pain syndrome, 
which he noted to be a diagnosis frequently given when there 
are no objective findings.  The examiner further noted that 
there was no indication that the problem began in service or 
was related to service, and there was no evidence that the 
veteran had problems with either knee between his ending of 
service and a decade later.

In August 2006, a different VA examiner reviewed the entire 
claims file and the February 2006 VA exam report.  The 
examiner opined that there was no knee disability.  He noted 
that the diagnosis of patellofemoral syndrome is a diagnosis 
of exclusion intended to give credence to listed symptoms in 
the presence of a normal exam.  The examiner stated that he 
would list the diagnosis as normal exam of the knee with 
symptoms consistent with patellofemoral syndrome.  He opined 
that the disorder was not due to military service.

Based on the evidence of record, the Board finds that a right 
knee disability did not develop as a result of an established 
event, injury, or disease during active service.  The 
February 2006 VA examiner listed a diagnosis of right 
patellofemoral pain syndrome, and he further noted that there 
was no indication that the problem began in service or was 
related to service.  He based his opinion on a review of the 
claims file and an interview with the veteran.  The 
August 2006 addendum to the February 2006 VA exam reinforces 
the medical opinion that the right knee is normal.  The 
examiner also indicated that any right knee disorder was not 
due to military service.  He reviewed the entire claims file 
and explained his opinion by clarifying the diagnosis of 
patellofemoral syndrome.  The Board also finds the 
December 2005 exam and February 2004 MRI persuasive regarding 
the absence of a current right knee disability with the 
exception of joint pain.  The examiner interviewed the 
veteran concerning the history of his symptoms and provided 
adequate reasoning for his opinion.  Additionally, the Chief 
of Rheumatology for the hospital was present for the exam and 
signed the opinion.  In the absence of objective evidence of 
a current disorder that stems from any disease or event that 
occurred during active service, service connection for a 
right knee disorder cannot be granted.

The Board also notes that the February 2006 VA examiner 
stated that there was no evidence of a right knee disability 
for the decade following the veteran's active duty service.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board finds that the ten-year absence of symptoms of a right 
knee disability in the evidentiary record breaks the 
continuity of the objective evidence of the veteran's 
symptoms.  Without objective evidence of continuity of 
symptoms, service connection for a right knee disorder cannot 
be granted.

The only evidence portending that the veteran's claimed right 
knee disability is in any way related to his service in the 
military comes from him personally.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Pelvic Pain

Service medical records for the period of ACDUTRA are 
negative for any complaints, symptoms, or diagnoses of pelvic 
pain.  Likewise, there are no references to pelvic problems 
during the veteran's period of active duty.

A VA radiology report from August 2006 revealed no evidence 
of fracture, dislocation or significant arthritic change.  
The soft tissues appeared unremarkable.  The sacroiliac 
joints appeared bilaterally symmetric.  The interpreting 
doctor stated that it was an unremarkable pelvic series.

Based on the evidence of record, the Board finds that pelvic 
pain was not manifest during active service or developed as a 
result of an established event, injury, or disease during 
either ACDUTRA or active service.  It was indicated in the 
October 1989 separation physical examination that the veteran 
had a normal musculoskeletal system.  No other reference to 
pelvic pain is found in the service treatment records.  
Without evidence of the presence of an in-service disorder, 
disease, or disabling event, service connection cannot be 
granted.

The Board also finds the August 2006 radiology report 
persuasive regarding the absence of a current pelvic 
disability.  The report was interpreted by a doctor.  The X-
ray revealed an unremarkable pelvic series.  In the absence 
of objective evidence of a current disorder that stems from 
any disease or event that occurred during active service, 
service connection for pelvic pain cannot be granted.

The Board notes the veteran's statements of pelvic pain.  
Unfortunately, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Bilateral Foot Disability

Service records show that in the veteran's April 1989 
physical examination upon entry for ACDUTRA, the examiner 
noted pes planus.  In August 1989, the veteran complained of 
bilateral great toe numbness.  A few days later he was 
treated for a blister on his right foot.  In the October 1989 
separation physical examination, the examiner stated that the 
veteran had normal feet.  No reference to foot problems were 
noted during the veteran's period of active service.

During a VA rheumatology exam in December 2005 the veteran 
stated that he had pain in his toes.  He said that his pain 
was worse in the morning.  He denied swelling and warmth.  
The examiner observed that he was well developed, well 
nourished, and had no apparent distress.  There was a full 
range of motion but poor mobility due to pain.  The diagnosis 
was joint pain with no history or exam classic for 
inflammatory arthritis or a seronegative spondyloarthropathy.  
A contemporaneous X-ray revealed no fractures or other acute 
osseous or articular abnormalities.  It was noted that the 
bones were well mineralized, and the joint spaces were 
maintained.  The soft tissues were unremarkable.  The 
examiner stated that they were normal feet.

Based on the evidence of record, the Board finds that a 
bilateral foot disability was not manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service.  Although the 
veteran had a complaint of toe numbness and was treated for a 
blister during basic training, a military examiner indicated 
in October 1989 that the veteran had normal feet.  No other 
references to the feet are found in the service medical 
records.  Without objective evidence of the presence of an 
in-service disorder, disease, or disabling event, service 
connection cannot be granted.

The Board also finds the December 2005 exam and X-rays 
persuasive regarding the absence of a current bilateral foot 
disability.  The examiner interviewed the veteran concerning 
the history of his symptoms and provided adequate reasoning 
for his opinion.  Additionally, the Chief of Rheumatology for 
the hospital was present for the exam and signed the opinion.  
The X-ray revealed normal feet.  In the absence of objective 
evidence of a current disorder that stems from any disease or 
event that occurred during active service, service connection 
for a bilateral foot disorder cannot be granted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Left Wrist and Hand Disability

Service medical records are negative for any complaints, 
symptoms, or diagnoses of a left wrist and hand disability.  
In an October 1989 physical examination, the examiner stated 
that the veteran had normal upper extremities.  No complaints 
or findings regarding the left wrist and hand were noted 
during the veteran's period of active service.

After leaving the service, the veteran was employed as a 
barber.  A VA clinic note from December 2001 stated that the 
veteran occasionally had tingling in his left fingers.

During a VA rheumatology exam in December 2005 the veteran 
stated that he had pain in his wrists for the previous seven 
years.  He said that his pain was worse in the morning.  He 
reported occasional knuckle swelling, warmth, and shooting 
pain through his hands.  The examiner observed that he was 
well developed, well nourished, and had no apparent distress.  
Tenderness was noted over the metacarpophalangeal joints, 
first carpal metacarpal joint, and wrists.  There was a full 
range of motion of all joints, but poor mobility due to pain.  
The diagnosis was joint pain with no history or exam classic 
for inflammatory arthritis or a seronegative 
spondyloarthropathy.  A contemporaneous X-ray revealed no 
fractures or other acute osseous or articular abnormalities.  
The joint spaces were maintained, and the carpal alignments 
were intact.  The soft tissues were unremarkable.  The 
examiner stated that they were normal hands.

Based on the evidence of record, the Board finds that a left 
wrist and hand disability was not manifest during ACDUTRA or 
during active service or developed as a result of an 
established event, injury, or disease during active service.  
A military examiner indicated in October 1989 that the 
veteran had normal upper extremities.  No other reference to 
the left wrist or hand is found in the service treatment 
records.  Without objective evidence of the presence of an 
in-service disorder, disease, or disabling event, service 
connection cannot be granted.

The Board notes the veteran's complaints of occasional 
tingling in his left fingers in December 2001.  While this 
evidence is competent, the Board finds it less persuasive 
because the examiner did not diagnose a problem with the left 
fingers, and it is an isolated report.

The Board finds the December 2005 exam and X-rays persuasive 
regarding the absence of a current left wrist and hand 
disability.  The examiner interviewed the veteran concerning 
the history of his symptoms and provided adequate reasoning 
for his opinion.  Additionally, the Chief of Rheumatology for 
the hospital was present for the exam and signed the opinion.  
The X-ray revealed normal hands.  In the absence of objective 
evidence of a current disorder that stems from any disease or 
event that occurred during active service, service connection 
for a left wrist and hand disorder cannot be granted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Right Wrist and Hand Disability

Service medical records are negative for any complaints, 
symptoms, or diagnoses of a right wrist and hand disability.  
In an October 1989 physical examination, the examiner stated 
that the veteran had normal upper extremities.  No complaints 
or findings regarding the right wrist and hand were noted 
during the veteran's period of active service.

In October 2001, a private medical record revealed a several 
month history of right wrist pain.  The veteran reported 
using his right hand extensively in his job as a barber.  He 
reported occasional tingling in his fingers with pain and 
occasional swelling.  He denied any specific trauma to his 
wrist.  The examiner noted a moderate limitation of motion in 
his right wrist when compared to his left wrist.  It was 
noted that he had lost about 50 percent of motion in each 
direction with pain at the extremes of motion.  Some vague 
dorsal tenderness about the wrist was observed.  No specific 
triangular fibrocartilage complex tenderness or swelling was 
seen in the joint.  An X-ray revealed mild foreshortening of 
the navicular but no obvious pathological intracarpal 
ligament pattern.  A diagnosis of synovitis in the right 
wrist with probable carpal tunnel was listed.

A December 2001 VA clinic note listed a clinical diagnosis of 
right carpal tunnel syndrome.  The veteran was not receiving 
specific therapy except a wrist brace.  An additional VA note 
from June 2003 indicated that he had a right ulnar nerve 
transplant in 2002.

During a VA rheumatology exam in December 2005 the veteran 
stated that he had pain in his wrists for the previous seven 
years.  He said that his pain was worse in the morning.  He 
reported occasional knuckle swelling, warmth, and shooting 
pain through his hands.  The examiner observed that he was 
well developed, well nourished, and had no apparent distress.  
Tenderness was noted over the metacarpophalangeal joints, 
first carpal metacarpal joint, and wrists.  There was a full 
range of motion but poor mobility due to pain.  The diagnosis 
was joint pain with no history or exam classic for 
inflammatory arthritis or a seronegative spondyloarthropathy.  
A contemporaneous X-ray revealed no fractures or other acute 
osseous or articular abnormalities.  The joint spaces were 
maintained, and the carpal alignments were intact.  The soft 
tissues were unremarkable.  The examiner stated that they 
were normal hands.

Based on the evidence of record, the Board finds that a right 
wrist and hand disability was not manifest during active 
service or developed as a result of an established event, 
injury, or disease during ACDUTRA or during active service.  
A military examiner indicated in October 1989 that the 
veteran had normal upper extremities.  No other reference to 
the right wrist or hand is found in the service treatment 
records.  Without objective evidence of the presence of an 
in-service disorder, disease, or disabling event, service 
connection cannot be granted.

The Board notes the medical evidence of right carpal tunnel 
syndrome and synovitis in the right wrist from 2001.  
However, according to the medical evidence of record, the 
veteran's right ulnar nerve transplant in 2002 appears to 
have resolved the problem as evidenced by the result of the 
December 2005 VA exam and X-rays.

The Board finds the December 2005 exam and X-rays persuasive 
regarding the absence of a current right wrist and hand 
disability.  The examiner interviewed the veteran concerning 
the history of his symptoms and provided adequate reasoning 
for his opinion.  Additionally, the Chief of Rheumatology for 
the hospital was present for the exam and signed the opinion.  
The X-ray revealed normal hands.  In the absence of objective 
evidence of a current disorder that stems from any disease or 
event that occurred during active service, service connection 
for a right wrist and hand disorder cannot be granted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for chest wall pain due to 
stress is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for pelvic pain is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for a left wrist and hand 
disability is denied.

Entitlement to service connection for a right wrist and hand 
disability is denied.


REMAND

As noted above, the veteran was provided VCAA notice in 
December 2001 and October 2005.  These notices were adequate 
regarding service connection and increased rating issues as 
they described what the evidence needed to show to entitle 
the veteran to service connection, what the veteran's duties 
were, and what the VA would do to assist him in developing 
his claim. The December 2001 notice also described what the 
evidence needed to show to entitle the veteran to an 
increased rating.  Subsequently, the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA 
notice requirements applied to all elements of a claim.  It 
was noted that regarding the disability-rating element, in 
order to comply with section 5103(a), VA must notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claim are provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service medical records show that in the 
veteran's April 1989 examination upon entry of active 
service, the examiner noted a normal spine.  In April 1992, 
the veteran stated that he was lifting heavy boxes when he 
felt a throbbing pain in the middle of his back.  An 
April 1992 X-ray revealed a mild mid-lumbar rotational 
scoliosis.  Mild scoliosis was again noted in follow-up 
visits in May 1992 and July 1992.

A VA radiology report from December 2001 noted a slight 
thoracic scoliosis, convex to the right in the lower thoracic 
and upper lumbar spine.  The examiner stated that there was 
minimal dextroscoliosis at the thoracolumbar junction.  A VA 
clinic record from December 2003 noted a slight scoliosis 
that might have been muscle spasm.  

A private radiology report from June 2004 revealed mild 
scoliosis of the thoracolumbar spine.  Another private 
radiology report from August 2005 showed dextroscoliosis of 
the lower thoracic spine.  An additional VA radiology report 
from December 2005 revealed a slight left scoliosis which was 
thought to be positional.  On VA examination in 
February 2006, the examiner recorded normal curvatures.  A 
second VA examiner added in October 2006 that he believed 
that there was no back disability.

The medical evidence of record is inconsistent regarding the 
presence of the claimed scoliosis.  Where medical examiners 
have identified the presence of scoliosis, they have provided 
no opinion regarding its etiology.  Thus, the Board finds 
additional development is required prior to appellate review.

Additionally, the Board finds the claim for increased rating 
for somatoform disorder with complaints of low back pain is 
inextricably intertwined with the claim for service 
connection for scoliosis; therefore, it must be remanded with 
the scoliosis claim for additional development.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for scoliosis of the 
thoracolumbar spine, and low back pain 
since 2005.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate physician to determine 
whether the veteran has scoliosis that 
manifested itself during or occurred as a 
result of his active duty service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that 
scoliosis or other chronic disorder 
accounting for the veteran's symptoms was 
incurred in or is otherwise related to 
his period of military service.  Any 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be scheduled for 
VA psychiatric examination to determine 
which separate symptoms are due to the 
service-connected somatoform disorder 
with complaints of low back pain.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Any opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


